Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2021

                                     No. 04-21-00443-CV

                         IN THE INTEREST OF J.J.H., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01604
                          Honorable Susan D. Reed, Judge Presiding


                                        ORDER
        On October 15, 2021, appellant filed a notice of appeal, stating his intent to appeal the
trial court’s “order denying the motion to remove child from present custody” signed on October
6, 2021. The clerk’s record was filed on October 26, 2021 and it did not contain a final order.
On November 5, 2021, this court issued an order requiring appellant to show cause why the
appeal should not be dismissed for lack of jurisdiction because the trial court had not entered a
final, appealable order.
        On November 12, 2021, the trial court clerk filed a supplemental clerk’s record, which
contains an “Order on Hearing for Change of Placement” signed by the trial court on October 27,
2021. “[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). There being no appealable order in this case,
appellant is hereby ORDERED to show cause in writing within ten (10) days from the date of
this order why this appeal should not be dismissed for lack of jurisdiction. See TEX. R. APP. P.
42.3(a), 43.2(f), 44.3. All other appellate deadlines are SUSPENDED pending further order of
this court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court